UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 20, 2014 POWER REIT (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 000-54560 (Commission File Number) 45-3116572 (IRS Employer Identification No.) 301 Winding Road Old Bethpage, NY 11804 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (212) 750-0373 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5: CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 Submission of Matters to a Vote of Shareholders Power REIT's (the "Trust") 2014 Annual Meeting of shareholders was held on May 20, 2013.For more information on the following proposals, see the company's proxy statement dated April 26, 2013, the relevant portions of which are incorporated herein by reference. Below are the final voting results. 1) Shareholders elected each of the four nominees to the Board of Trustees for a one-year term FOR WITHHELD BROKER NONVOTES David. H. Lesser Virgil E. Wenger William S. Susman Patrick R. Haynes, III 2) Shareholders ratified CohnReznick LLP as the Trust's independent audit firm for 2014. FOR AGAINST ABSTAIN 2 SIGNATURE Pursuant to d of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POWER REIT Date:May 20, 2014 By: /s/David H. Lesser David H. Lesser Chairman, CEO, Secretary & Treasurer 3
